Whitman, Judge.
The appeal in this case, which is from an order denying appellant’s motion for a stay of the trial, is not from a final judgment in the case, nor has such order been certified by the trial judge as being of such importance that immediate review should be had as required by statute. Code Ann. § 6-701 (a) (Ga. L. 1965, p. 18, as amended by Ga. L. 1968, p. 1072). The appeal is therefore dismissed. Marsh v. Allgood, 118 Ga. App. 773 (165 SE2d 479); Davis v. Dixon, 118 Ga. App. 587 (164 SE2d 875).

Appeal dismissed.


Jordan, P. J., and Hall, J., concur.